
	
		III
		110th CONGRESS
		2d Session
		S. RES. 629
		IN THE SENATE OF THE UNITED STATES
		
			July 29 (legislative
			 day, July 28), 2008
			Mr. Lugar (for himself
			 and Mr. Biden) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the life of, and expressing the
		  condolences of the Senate on the passing, of Bronislaw Geremek.
		  
	
	
		Whereas Bronislaw Geremek was born on March 6, 1932, in
			 Warsaw, Poland;
		Whereas Bronislaw Geremek led the democratic movement in
			 Poland in the 1970s, with his moral clarity and perseverance;
		Whereas Bronislaw Geremek was spirited out of the Warsaw
			 Ghetto at the age of 7 and survived the Second World War in hiding from the
			 Nazis;
		Whereas Bronislaw Geremek was educated at the Faculty of
			 History at the University of Warsaw and the École Pratique des Hautes Études in
			 Paris and the Polish Academy of Sciences;
		Whereas Bronislaw Geremek was a distinguished professor of
			 history and received honorary degrees from University of Bologna, Utrecht
			 University, the Sorbonne, Columbia University, and Jagiellonian University in
			 Krakow, Poland;
		Whereas Bronislaw Geremek was a member of the Academia
			 Europea, the PEN Club, and the Société Européene de Culture and served as a
			 visiting scholar at the Woodrow Wilson International Center for Scholars of the
			 Smithsonian Institution;
		Whereas Bronislaw Geremek joined the Gdansk workers’
			 protest movement and became one of the leaders of the independent trade union
			 Solidarity and chaired the Program Commission of the First
			 National Convention of Solidarity in 1981;
		Whereas, in December 1981, Bronislaw Geremek was detained
			 for his involvement with Solidarity following the imposition of martial law in
			 Poland;
		Whereas, in his capacity as leader of the Commission for
			 Political Reforms of the Civic Committee, Bronislaw Geremek worked to ensure a
			 peaceful transition to democracy in Poland;
		Whereas Bronislaw Geremek was a founder of the Democratic
			 Union, a member of the Sejm, the lower house of parliament in Poland, and
			 chairman of the Political Council of the Freedom Union from 1989 to
			 2001;
		Whereas Bronislaw Geremek was the Minister of Foreign
			 Affairs for Poland from 1997 to 2000 and was a courageous advocate for
			 democracy and human rights;
		Whereas, in March 1999, Bronislaw Geremek led efforts of
			 the Government of Poland to join the North Atlantic Treaty Organization, saying
			 that Poland returns to where she has always belonged: the free
			 world;
		Whereas, in 2001, Bronislaw Geremek was elected to the
			 European Parliament, where he was a member of the Alliance of Liberal and
			 Democrats for Europe;
		Whereas Bronislaw Geremek was a member of the Global
			 Leadership Foundation;
		Whereas Bronislaw Geremek was a recipient of the Order of
			 the White Eagle, Poland’s most prestigious decoration;
		Whereas, through his valiant and persistent efforts,
			 Bronislaw Geremek helped consolidate freedom in Eastern Europe and open the
			 door to strong relations with the United States and the West;
		Whereas the bravery of Bronislaw Geremek gave hope to
			 those around the world in their own struggles with oppression and tyranny;
			 and
		Whereas Bronislaw Geremek made an invaluable contribution
			 to his community, to Poland, and the world: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the life
			 and accomplishments of Bronislaw Geremek and expresses its condolences on his
			 passing; and
			(2)requests that the
			 Secretary transmit an enrolled copy of this resolution to the family of the
			 deceased and to the Ambassador of Poland to the United States.
			
